DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/19/22 has been entered.
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the phrase “the second pillar portion separates the stacked body in a plurality of blocks”.  It is unclear what is meant by the underlined portion of the phrase.  The Specification repeats the claim language but without further explanation or elaboration.  It is unclear to the examiner whether this was a typographical error and the intent was that the second pillar portion separates the stacked body into a plurality of blocks.  For example, in Fig. 1 of the instant invention the pillar portion 40 completely penetrates the stack 20 such that there are a plurality of discontinuous sections or “blocks” of the stack 20 on the left and right sides of the pillar portion 40.  For the purposes of examination, the examiner interprets the phrase as “the second pillar portion separates the stacked body into a plurality of blocks.”  However, appropriate correction and/or clarification is requested.  Claims 2-3 and 5 inherit the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, rejections based on their dependencies on claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pang et al. (U.S. 9,793,283 B1; “Pang”) in view of Van Houdt (U.S. 2018/0182851 A1).
Regarding claims 1-2, Pang discloses a device comprising:
A substrate (201, Fig. 4C);
A stacked body (DL0-57, Fig. 4C) provided on the substrate (col 7, lines 36-40); and
A first pillar portion (434, Fig. 4C) and a second pillar portion (432, Fig. 4C) penetrating the stacked body (col 6, lines 62-66), 
Wherein the first pillar portion (434, Fig. 4C) is a memory pillar (comprises “NAND string”, col 7, lines 11-13); and,
The second pillar portion (432, Fig. 5A) comprises a first film (471, Fig. 5A) including a first material (Si) and a second material (Ge), and a second film (470, Fig. 5A) provided on an inner side of the first film (col 8, line 7-14); and
The second material (Ge) is a material that increases an etching rate of the first material (Si) as a composition rate relative to the first material increases, and the composition rate [of the second material] gradually decreases from an upper part (interpreted as portion of 471 adjacent 470, Fig. 5A) to a lower part (interpreted as portion of 471 adjacent 472, Fig. 5A) of the first film (col 8, lines 13-21); and,
The second pillar portion (432, Fig. 5A) separates the stacked body (DL0-57, Fig. 4C) into a plurality of blocks (interpreted as “discontinuous sections” of DL0-57 on the left and right sides of column 432, in Fig. 4C).
Yet, Pang does not disclose the first film is formed in a structure having a V-shaped section of the second pillar portion.  However, Van Houdt discloses a pillar portion (NAND string) comprising a V-shaped section (trench or opening) such that films (i.e. channel layers) are formed within the V-shaped section ([0044], [0047]).  This has the advantage of easing filling of NAND string or channel layers within the pillar.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Pang with the first film is formed in a structure having a V-shaped section of the second pillar portion, as taught by Van Houdt, so as to ease filing of the first film in the second pillar portion.
Regarding claim 3, Pang discloses the second pillar portion (432, Fig. 5A) further comprises an insulation film (472, Fig. 5A) provided on an outer side of the first film (471, Fig. 5A) (col 8, lines 22-23).
Claims 1 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (U.S. 2015/0243672 A1; “Kim”) in view of Pang et al. (U.S. 9,793,283 B1; “Pang”) and Van Houdt (U.S. 2018/0182851 A1).
Regarding claim 1, Kim discloses a device comprising:
A substrate ([0021]-[0022], [0032]);
A stacked body (ILD, CP, Fig. 1) provided on the substrate ([0021]-[0022]); and
A [second] pillar portion (M, CH, 129, CAP, Fig. 1) penetrating the stacked body ([0023]), wherein the [second] pillar portion comprises a first film (CH, Fig. 1) and a second film (141A, Fig. 1) provided on an inner side of the first film ([0025]);
The [second] pillar portion (M, CH, 129, CAP, Fig. 1) completely penetrating the stacked body (ILD, CP, Fig. 1) into a plurality of blocks (interpreted as “discontinuous sections” of stack of alternating ILD and CP on the left and right sides of the structure comprising M, CH, 129 and CAP in Fig. 1).
Yet, Kim does not disclose the following:
The first film includes a first material and a second material, wherein the second material is a material that increases an etching rate of the first material as a composition rate relative to the first material increases, and the composition rate [of the second material] gradually decreases from an upper part to a lower part; and 
Another [first] pillar portion;
The first film is formed in a structure having a V-shaped section of the [second] pillar portion.
Regarding (a), Pang discloses the first film (471, Fig. 5A) includes a first material (Si) and a second material (Ge); and the second material (Ge) is a material that increases an etching rate of the first material (Si) as a composition rate relative to the first material increases, and the composition rate [of the second material] gradually decreases from an upper part (interpreted as portion of 471 adjacent 470, Fig. 5A) to a lower part (interpreted as portion of 471 adjacent 472, Fig. 5A) of the first film (col 8, lines 13-21).  This has the advantage of increasing conductivity of the channel.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the invention of Kim with the first film including a first material and a second material, wherein the second material is a material that increases an etching rate of the first material as a composition rate relative to the first material increases, and the composition rate [of the second material] gradually decreases from an upper part to a lower part, as taught by Pang, so as to increase conductivity of the channel.
Regarding (b), Pang discloses another [first] pillar portion (434, Fig. 4C) penetrating the stacked body (col 6, lines 62-66).  This has the advantage of adding memory structures to increase performance of the overall device.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the invention of Kim a first pillar portion, as taught by Pang, so as to increase device performance.
Regarding (c), Kim does not disclose the first film is formed in a structure having a V-shaped section of the second pillar portion.  However, Van Houdt discloses a pillar portion (NAND string) comprising a V-shaped section (trench or opening) such that films (i.e. channel layers) are formed within the V-shaped section ([0044], [0047]).  This has the advantage of easing filling of NAND string or channel layers within the pillar.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Kim with the first film is formed in a structure having a V-shaped section of the second pillar portion, as taught by Van Houdt, so as to ease filing of the first film in the [second] pillar portion.
Regarding claim 5, Kim, Pang, and Van Houdt disclose the first film (Pang: CH, Fig. 1; 471, Fig. 5A; col 8, lines 13-21) and the second film (Kim: 141A, Fig. 1) are electrically conducting films (Kim: [0021]).
Response to Arguments
Applicant’s arguments with respect to claims 1-3 and 5 have been considered but are moot in view of the new ground(s) of rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REEMA PATEL whose telephone number is (571)270-1436. The examiner can normally be reached M-F, 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles D Garber can be reached on (571)272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/REEMA PATEL/Primary Examiner, Art Unit 2812                                                                                                                                                                                                        7/27/2022